Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Detailed Action
2. 	This action is in response to the filing with the office dated 06/28/2022. 
	Claims 1, 3-5, 11-13 have been amended. Claim 2 has been cancelled, 1, 3-13 are now pending in this office action.
Foreign priority
3. 	Applicant’s claim for the benefit of a prior-filed application indicating foreign priority to JP 2019-191531  is acknowledged, as per the application datasheet filed with the office on 05/20/2021.However, applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date: A certified translation of every foreign benefit application or Patent Cooperation Treaty (PCT) application not filed in English is required. 35 U.S.C. 119 (b)(3) and 372 (b)(3) and 37 CFR 1.55 (a)(4). If no certified translation is in the official record for the application, the examiner must require the applicant to file a certified translation. The applicant should provide the required translation if applicant wants the application to be accorded benefit of the non-English language application. Any showing of priority that relies on a non-English language application is prima facie insufficient if no certified translation of the application is on file. 37 CFR 41.154 (b) and 41.202 (e). (please see MPEP 1893.01 (d) and 2304.01(c)).
Allowable Subject matter
4.	Claims 1, 11, 12, 13 are allowed as being independent claims.
5.    	Dependent claims 3-10 are allowed as being dependent on independent claim 1. 
Reasons for Allowance
6. 	The following is an examiner's statement of reasons for allowance: Applicants amendments for claims 1, 11, 12, 13 were fully considered and found to be persuasive and overcome the prior art cited in the Final rejection. The closest prior art of record, WANG; Hongan (US 20210191506 A1) discloses plurality of types of expressions include an emotional expression type, there does not appear to be a specific teaching of “structural expression type” as claimed in claim 1, Similarly for claims 11, 12, 13. While each element of the limitation may be known in some parts the combination as claimed would not be obvious absent impermissible hindsight. The cited prior art does not teach or suggest, in combination with the rest of the limitations in the dependent claims.
	Claim 1: A query generation system comprising: a database that stores information to be searched, the information being associated with features having a plurality of types of expressions; a memory storing a plurality of dictionaries, the plurality of dictionaries including a first dictionary and a second dictionary, the first dictionary being associated with only a first type of expression of the plurality of types of expressions, the second dictionary being associated with only a second type of expression of the plurality of types of expressions; and a processor configured to when a first character string to be used to search the database is input without constraint on a type of expression, apply the first dictionary to a second character string having a-the first type of expression, which is included in the input first character string, to generate a query for a search from the second character string having the first type of expression, wherein the plurality of types of expressions include an emotional expression type and a structural expression type, the first type of expression is the emotional expression type, the second type of expression is the structural expression type, and the processor is configured to apply the first dictionary to the second character string having the emotional expression type as the first type of expression to generate the query.
	Claim 11: A search system comprising: a database that stores information to be searched, the information being associated with features having a plurality of types of expressions; -4-Application No. 16/864,255 a memory storing a plurality of dictionaries, the plurality of dictionaries including a first dictionary and a second dictionary, the first dictionary being associated with only a first type of expression of the plurality of types of expressions, the second dictionary being associated with only a second type of expression of the plurality of types of expressions; and a processor configured to when a first character string to be used to search the database is input without constraint on a type of expression, apply *-the first dictionary to a second character string having a-the first type of expression, which is included in the input first character string, to generate a query for a search from the second character string having the first type of expression, and search the database using the generated query, wherein the plurality of types of expressions include an emotional expression type and a structural expression type, the first type of expression is the emotional expression type, the second type of expression is the structural expression type, and the processor is configured to apply the first dictionary to the second character string having the emotional expression type as the first type of expression to generate the query.
	Claim 12: A non-transitory computer readable medium storing a program causing a computer to execute a process for query generation, the process comprising: maintaining a database that stores information to be searched, the information being associated with features having a plurality of types of expressions; storing a plurality of dictionaries, in a memory, the plurality of dictionaries including a first dictionary and a second dictionary, the first dictionary being associated with only a -5-Application No. 16/864,255 first type of expression of the plurality of types of expressions, the second dictionary being associated with only a second type of expression of the plurality of types of expressions; and when a first character string to be used to search the database is input without constraint on a type of expression, applying the first dictionary to a second character string having a-the first type of expression, which is included in the input first character string, to generate a query for a search from the second character string having the first type of expression, wherein the plurality of types of expressions include an emotional expression type and a structural expression type, the first type of expression is the emotional expression type, the second type of expression is the structural expression type, and the first dictionary is applied to the second character string having the emotional expression type as the first type of expression to generate the query.
	Claim 13: A query generation system comprising: a database that stores information to be searched, the information being associated with features having a plurality of types of expressions; a memory storing a plurality of dictionaries, the plurality of dictionaries including a first dictionary, a second dictionary, and a third dictionary, the first dictionary being associated with only a first type of expression of the plurality of types of expressions, the plurality of types of expressions including an emotional expression type and a structural expression type, the first type of expression being the emotional expression type, the second dictionary being associated with only a second type of expression of the plurality of types of expressions, the second type of expression being the structural expression type, and the third dictionary being a different dictionary than the first dictionary and the second dictionary; and -6-Application No. 16/864,255 a processor configured to, when a first character string to be used to search the database is input without constraint on a type of expression, extract a second character string from the first character string, the second character string including a first word, determine if the first word is included in the third dictionary, in response to determining that the first word is included in the third dictionary, determine that the second character string has the first type of expression, and apply the first dictionary to the second character string having the emotional expression type as the first type of expression to generate a query for a search, and in response to determining that the first word is not included in the third dictionary, determine that the second character string has the second type of expression, and apply the second dictionary to the second character string having the structural expression type as the second type of expression to generate the query for the search.
	The cited prior art on record WANG; Hongan (US 20210191506 A1) teaches,  an affective interaction apparatus, comprising an affective interaction computing module including a user intention computing processor to receive emotion-related data and an emotion state of a user; and identify a user intention based on the emotion-related data and the emotion state, the user intention including an affective intention and/or an interaction intention, the affective intention corresponding to the emotion state and including an affective need of the emotion state, the interaction intention including one or more transaction intentions. The cited prior art on record YI; Zheng (US 20180239815 A1) teaches, a method of sentiment analysis based on ambiguity analysis, which includes analyzing information with the sentiment analysis models and the ambiguity analysis models. Another aspect of the present disclosure relates to a method of training the sentiment analysis models and ambiguity analysis models, which includes acquiring information, constructing lexicons, conducting sentiment analysis and ambiguity analysis with said lexicons, acquiring corpus, and training models, etc. Meanwhile, another aspect of the present disclosure relates to a system of sentiment analysis, which includes input, and output modules, acquisition modules, processing modules and database.
	Claims 1, 11, 12: The cited prior art on record WANG; Hongan (US 20210191506 A1) do not teach or suggest in combination with the rest of the limitations in the dependent claims “wherein the plurality of types of expressions include an emotional expression type and a structural expression type, the first type of expression is the emotional expression type, the second type of expression is the structural expression type”.
	Claim 13: The cited prior art on record WANG; Hongan (US 20210191506 A1) and YI; Zheng (US 20180239815 A1) do not teach or suggest in combination with the rest of the limitations in the dependent claims “the plurality of types of expressions including an emotional expression type and a structural expression type, the first type of expression being the emotional expression type, the second dictionary being associated with only a second type of expression of the plurality of types of expressions, the second type of expression being the structural expression type; and apply the first dictionary to the second character string having the emotional expression type as the first type of expression to generate a query for a search, and in response to determining that the first word is not included in the third dictionary, determine that the second character string has the second type of expression, and apply the second dictionary to the second character string having the structural expression type as the second type of expression to generate the query for the search”.
	In addition, none of the references cited, reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 11, 12 and 13 as a whole.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached on Monday-Friday, 8:30-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ASHISH THOMAS can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. R./ 
Examiner, Art Unit 2164

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164